Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 19, 2015

The Court of Appeals hereby passes the following order:

A15D0389. MARQUISE ROBBINS v. DEPARTMENT OF CORRECTIONS.

      Marquise Robbins seeks discretionary review of the trial court’s order
instructing the clerk of court not to file Robbins’s civil action. The court’s order was
entered on March 16, 2015, and Robbins filed his application for discretionary appeal
on April 23, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A party’s
failure to meet this statutory deadline deprives us of jurisdiction to consider the
application. See Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). Because
Robbins filed this application 38 days after entry of the order he wishes to appeal, it
is untimely. The application is therefore DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             05/19/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.